DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a wet barrel hydrant comprising a pressure sensing assembly comprising a pressure sensor housing defining a housing cavity having a pressure sensor at least partially received therein, wherein the cavity defines an opening allowing access to a hydrant cavity; a pressure monitoring system and leak detection for a wet barrel hydrant comprising first processor to process pressure data, a first antenna to send pressure data to a remote location, a second processor to process vibration data, and a second antenna in communication with the first antenna; or a method for using a pressure monitoring and detection system comprising automatically triggering a leak detection system to run a leak detection cycle when an anomaly is present. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 02/26/2021.
The best prior arts of record: Gibson et al. (U.S. Pat. No. 10,305,178) teaches a nozzle cap assembly including a nozzle cap housing configured to mount on a hydrant and comprising a pressure sensor and an antenna; but does not teach a housing cavity defining an opening allowing access to the hydrant cavity and that the pressure sensor is partially received in the housing cavity, automatically triggering a leak detection system to run a leak detection cycle when an anomaly is present. Morrow et al. (U.S. Pat. No. 10,317,384) teaches a liquid monitoring system including a remote measurement device located at a location of the fire hydrant; but does not teach automatically triggering a leak detection system to run a leak detection cycle when an anomaly is present, a housing cavity defining an opening allowing access to the hydrant cavity and that the pressure sensor is partially received in the housing cavity. Solomon (U.S. Pat. No. 8,665,101) teaches a system for leak detection of a fluid in a pipe network comprising a flow meter and a vibration detector, each comprising its own transceiver and microprocessor;  but does not teach the sensor mounted on a hydrant, a housing cavity defining an opening allowing access to the hydrant cavity and that the pressure sensor is partially received in the housing cavity. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-20, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 02/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Tran M. Tran/            Examiner, Art Unit 2855